






Exhibit 10.14
Form of Allocation Letter
Criteo 2015 Time-Based Free Share (RSU) Plan




[Beneficiary Name and Address]                            
[Date]


Letter delivered by electronic delivery


[Name of Beneficiary],


We have the pleasure to inform you that, pursuant to the authorization granted
by the shareholders’ meeting held on October 23, 2015, the board of directors of
Criteo (the « Company »), during its meeting held on [ ] (the « Grant Date »),
granted to you free shares of the Company, under the terms and conditions
provided for in Articles L. 225-197-1 to L. 225-197-5 of the French Commercial
Code and in the 2015 Time-Based Free Share Plan of the Company (the « 2015
Time-Based Plan »).
The board of directors granted to you [ ] restricted stock units in respect of
ordinary shares of the Company (the « Shares »), with a par value of EUR 0.025
each.
The period (named « vesting period ») at the end of which the grant will become
effective and final (i.e., the Shares will be issued to you and be your
property), has been set at [ ] years as from the Grant Date: [details of vesting
scheduled to be inserted]. The Shares will thus be definitively acquired at the
end of the vesting period unless you shall cease to be an employee of the Criteo
group for any reason whatsoever during the vesting period.
In the event of Disability (as defined under Article 6.5 of the 2015 Time-Based
Plan) before the end of the vesting period, the free Shares shall be
definitively acquired on the date of Disability. In the event of death of during
the vesting period, the free Shares shall be definitively acquired at the date
of the request of allocation made by your beneficiaries in the framework of the
inheritance. The request for allocation of the Shares shall be made within six
(6) months from the date of death in compliance with Article L. 225-197-3 of the
French Commercial Code.
By acknowledging this grant, you hereby acknowledge and agree that any
Allocation (as defined in the 2015 Time-Based Plan) pursuant to the 2015
Time-Based Plan shall be subject to any applicable Criteo clawback policy, as
adopted by Criteo from time to time.
The detailed terms of such grant are described in the 2015 Time-Based Plan, a
copy of which is attached hereto.
Thank you for sending a copy of the 2015 Time-Based Plan to
legal.corporate@criteo.com, duly initialed and signed, not later than [ ],
failing which the above grant shall be null and void.
    
Yours sincerely,
CRITEO




